Exhibit 99.1 LICENSE AGREEMENT This LICENSE AGREEMENT (the “ Agreement ”) made as of the 1st day of July, 2014 (the “ Effective Date ”) by and between Sole Assets Holdings, Inc. d/b/a Gramicci, a California corporation with an address of 28632 Roadside Drive, Suite 150, Agoura Hills, CA 91301 (“ Licensor ”), and Hampshire Group, Limited, a Delaware corporation with offices at 114 West 41st Street, 8th Floor, New York, New York, 10036 (“ Licensee ” and, together with Licensor, a “ Party ” and collectively, the “ Parties ”). WHEREAS , Licensor is the owner throughout the world of certain GRAMICCI marks, including those registrations and applications set forth in Schedule A attached hereto (the “ Licensed Mark ”); and WHEREAS , Licensee desires to be granted the exclusive right to use the Licensed Mark throughout the world in connection with the design, manufacture, advertising, promotion, marketing, distribution and sale of all categories of men’s and women’s wearing apparel (which shall not include shoes or other footwear) (collectively, “ Products ”); NOW, THEREFORE , in consideration of the mutual covenants hereinafter set forth, Licensor and Licensee do hereby respectively grant, covenant and agree as follows: 1.
